                Case 4:17-cr-00002-JST Document 46 Filed 08/06/20 Page 1 of 3




 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   LEAH PAISNER (NJBN 175362015)
 5 Special Assistant United States Attorney

 6           1301 Clay Street, Suite 340S
             Oakland, California 94612
 7           Telephone: (510) 637-3680
             FAX: (510) 637-3724
 8           Leah.Paisner@usdoj.gov

 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,                     ) CASE NO. CR 17-00002 JST (TSH)
                                                   )
15           Plaintiff,                            )
                                                   ) DETENTION ORDER
16      v.                                         )
                                                   )
17   MICHAEL JAMES SPINGOLA,                       )
                                                   )
18           Defendant.                            )
                                                   )
19                                                 )
                                                   )
20                                                 )
                                                   )
21                                                 )

22

23

24

25

26

27

28

     DETENTION ORDER
     CR 17-00002 JST
               Case 4:17-cr-00002-JST Document 46 Filed 08/06/20 Page 2 of 3




 1          On February 4, 2020, a Petition for Arrest Warrant for Offender Under Supervision was filed,

 2 charging the defendant with violating the terms of his supervised released. Dkt. 39. On August 4, 2020,

 3 the defendant appeared before the Court for a detention hearing on the violation petition. Dkt. 42. The

 4 defendant appeared by Zoom video teleconference from Santa Rita Jail and was in custody at the time of

 5 the hearing. The defendant was represented by Joyce Leavitt of the Federal Public Defender’s Office.

 6 Special Assistant United States Attorney Leah Paisner appeared for the government. The government

 7 moved for detention, and the defendant opposed. The defendant moved for release to either his father’s

 8 house or a halfway house, which both the government and the U.S. Probation Office opposed. At the

 9 hearing, the parties submitted proffers and arguments regarding detention, particularly with respect to

10 the defendant’s risk of non-appearance.

11          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

12 the record, the Court finds that the defendant has failed to establish by clear and convincing evidence

13 that there is any condition or combination of conditions that will reasonably ensure his appearance at

14 future proceedings. Accordingly, the defendant must be detained pending resolution of the violation

15 petition.

16          The present order supplements the Court’s findings and order at the detention hearing and serves

17 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

18 Section 3143(a) and Federal Rule of Criminal Procedure 32.1(a)(6). As noted on the record, the Court

19 makes the following finding as the basis for its conclusion that no condition or combination of

20 conditions will reasonably mitigate the defendant’s risk of non-appearance:

21          The Court considered as factors supporting its conclusion: (1) the defendant’s history of

22 absconding while on federal supervision, including the conduct underlying Charges Two and Three in

23 the petition; (2) the defendant’s poor history of complying with his probation officer’s instructions while

24 on federal supervision; and (3) the lack of a suitable release plan. The Court also noted that while the

25 defendant has resided in the Bay Area his entire life, his history of violations underscores his high risk

26 of non-appearance at future proceedings. For these and all the reasons and discussion on the record, the

27 Court granted the government’s motion for detention, finding that the defendant failed to meet his

28
     DETENTION ORDER
     CR 17-00002 JST                                 1
                 Case 4:17-cr-00002-JST Document 46 Filed 08/06/20 Page 3 of 3




 1 burden to demonstrate by clear and convincing evidence that he did not pose a risk of non-appearance.

 2 Therefore, the Court therefore concluded that no condition or combination of conditions will reasonably

 3 ensure his appearance at future proceedings.

 4          Pursuant to 18 U.S.C. § 3143(a), IT IS ORDERED THAT:

 5          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

 6 confinement in a corrections facility;

 7          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

 8 and

 9          3.      On order of a court of the United States or on request of an attorney for the government,

10 the person in charge of the corrections facility in which the defendant is confined shall deliver the

11 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

12 court proceeding.

13          IT SO ORDERED.

14 DATED: August 6, 2020                          _____________________________________
                                                  HON. THOMAS S. HIXSON
15                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
     DETENTION ORDER
     CR 17-00002 JST                                 2
